Filed 6/14/16 P. v Curtis CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B266103
                                                                           (Super. Ct. No. BA430502)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

ANTHONY RAY CURTIS,

     Defendant and Appellant.



                   Anthony Ray Curtis appeals a judgment entered following his nolo
contendere plea to grand theft, and offering a false or forged instrument, with admissions
that the criminal offenses involve related felonies involving a taking of $150,000 or
more, and that he suffered a prior serious felony strike conviction. (Pen. Code, §§ 487,
subd. (a), 115, subd. (a), 186.11, subd. (a)(3), 667, subds. (b)-(i), 1170.12, subds. (a)-
(d).)1
                   We appointed counsel to represent Curtis in this appeal. After examination
of the record, counsel filed an opening brief raising no issues. (People v. Wende (1979)
25 Cal. 3d 436, 441.) On December 28, 2015, we advised Curtis that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. On April 8, 2016, we received a response from him contending that: 1) counsel's

1
    All further statutory references are to the Penal Code unless stated otherwise.
summary of the evidence is false; 2) the trial court erred by sentencing him to a term to
be served following his 2011 prison term; and, 3) he is entitled to additional presentence
custody credits. Pursuant to People v. Kelly (2006) 40 Cal. 4th 106, 123-124, we present
a factual and procedural summary of the case and a brief discussion of Curtis's
contentions
                         FACTS AND PROCEDURAL HISTORY
              On February 10, 2011, Curtis was convicted of grand theft and offering a
false or forged instrument. (§§ 487, subd. (a), 115, subd. (a).) He received a prison term
of 64 months. The probation report prepared in the present matter indicates that on
April 15, 2015, Curtis would be released from the Department of Corrections and
Rehabilitation into a post-release community supervision program.
              On January 7, 2015, the Los Angeles County prosecutor charged Curtis by
felony information with two counts of identity theft, three counts of forgery, three counts
of offering a false or forged instrument, one count of grand theft, and four counts of
money laundering. (§§ 530.5, subd. (a), 470, subd. (d), 115, subd. (a), 487, subd. (a),
186.10, subd. (a).) The prosecutor also alleged that the criminal offenses involve related
felonies involving a taking of $150,000 or more, and that Curtis suffered a prior serious
felony strike conviction. (§§ 186.11, subd. (a)(3), 667, subds. (b)-(i), 1170.12, subds.
(a)(d).)
              The charged counts rest upon fraudulent real estate loans procured by
Curtis and his codefendants. Their scheme involved false identities, false real estate
titles, and illegal transfers of funds. Curtis committed the present crimes while
incarcerated in prison for his 2011 convictions.
              In accordance with a plea agreement, Curtis waived his constitutional
rights, and entered a nolo contendere plea to grand theft and offering false or forged
instruments. He also admitted the taking allegation and suffering a serious felony strike
allegation. On June 16, 2015, the trial court sentenced Curtis to the agreed-upon prison
term of five years four months, including a two year midterm for the grand theft count
(then doubled), eight months for the false or forged instruments count (then doubled), and

                                             2
a stayed one-year term for the taking allegation. The court imposed a $300 restitution
fine, a $300 parole revocation restitution fine (suspended) an $80 court security
assessment, and a $60 criminal conviction assessment. (§§ 1202.4, subd. (b), 1202.45,
1465.8, subd. (a); Gov. Code, § 70373.) The court also awarded Curtis 330 days of
presentence custody credit and dismissed the remaining counts and allegations.
                                      DISCUSSION
              A guilty or nolo contendere plea admits every element of the charged
offense and constitutes a conviction. (People v. Zuniga (2014) 225 Cal. App. 4th 1178,
1186.) For this reason, issues regarding the sufficiency or admissibility of evidence are
not cognizable on appeal following a guilty or nolo contendere plea. (Id., at p. 1187.)
              The appellate record indicates that Curtis had served his sentence resulting
from his 2011 conviction prior to sentencing in the present matter. The trial court
awarded him 330 days of presentence custody credit. He is not entitled to credit for the
service of the prior prison term nor does his present sentence run "concurrently" to the
previous sentence.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              PERREN, J.



              TANGEMAN, J.



                                             3
                                Lisa B. Lench, Judge

                        Superior Court County of Los Angeles

                        ______________________________


             Lenore De Vita, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          4